Citation Nr: 1716568	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-04 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ring finger distal interphalangeal (DIP) fracture.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty from October 2005 to October 2010.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In pertinent part, the RO denied service connection for left ring finger fracture.

The Veteran requested a hearing in connection with the claim for service connection for left ring finger distal interphalangeal (DIP) fracture. A letter notified the Veteran of the date, time, and location of the hearing. However, he did not appear for this hearing and has not provided a reason for his failure to appear or requested that the hearing be rescheduled. 

In December 2015, the Board remanded this matter to the RO/AMC in order to obtain an addendum opinion from the VA examiner who performed the May 2013 VA examination. Since then all necessary development has been completed pursuant to the remand directives, and the remaining claim is now ready for adjudication by the Board. See Stegall v. West, 11 Vet App 268 (1998); Dyment v West, 13 Vet App 141, 146 47 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence weighs against finding that the Veteran's left ring finger distal interphalangeal (DIP) fracture was incurred in or aggravated by his active duty service.


CONCLUSION OF LAW

The criteria for service connection for left ring finger distal interphalangeal (DIP) fracture have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim. 38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  After each of the claims was received, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Veteran received VA examinations in September 2010, May 2013, and April 2016.  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Service Connection

A. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110 (West 2015); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2016).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. Merits of the Claim

Initially, it is not disputed that the Veteran has a current diagnosis of left ring finger distal interphalangeal (DIP) fracture. See April 2016 VA examination.  

This fracture was noted at entrance; thus, the Veteran's left ring finger distal interphalangeal (DIP) fracture preexisted service.  See March 2005 entrance exam.  As preexisting left ring finger distal interphalangeal (DIP) fracture was noted at entrance, the presumption of soundness does not apply; therefore, this is a claim for service aggravation.

The Veteran had active service from October 2005 to October 2010 which included deployment in Iraq.  During active duty, the Veteran's treatment records do not note any reports, complaints, or treatments for his left ring finger. See April 2016 VA examination.  

In September 2010, prior to discharge, the Veteran underwent a QTC examination.  The Veteran stated that there was no pain related to the left ring finger distal interphalangeal (DIP) fracture.  The examiner concluded that there is no diagnosis because there is no pathology to render a diagnosis.

In May 2013, the Veteran underwent a second VA examination.  The VA examiner noted limited flexion of the left ring finger.  In an addendum opinion in April 2016, the examiner opined the left ring finger fracture was not aggravated beyond natural progression during the Veteran's time in active service.  The April 2016 VA examiner noted that there is no evidence of finger complaints, aggravation or treatment for this condition.  The examiner stated that this is consistent with x-rays performed in May 2013.  Furthermore, the examiner referred to a service treatment examination dated in March 2005 that notes the Veteran sustained a finger fracture at age 16.  The examiner also referred to private treatment records dated April 2004 confirming the left hand fourth finger injury with an assessment noted by the examiner; "L finger arthritis- narrowed Joint space 2 degrees to prior fracture ~ 6 months ago".  

For the period on appeal, there are no lay statements documenting the severity of the Veteran's left ring finger fracture.  In neither his claim for benefits, notice of disagreement, VA-9, nor any other correspondence does the Veteran discuss any functional impairment.  In addition, in his pre-screening entrance exam, he stated he had no problems with his finger.  Furthermore, as noted above, he told the September 2010 examiner that he has not had any pain associated with his finger.

To the extent the Veteran claims his left ring finger distal interphalangeal (DIP) fracture was aggravated by service, the Board finds the April 2016 VA examiner's determination with regard to the Veteran's left ring finger is afforded more weight.  The examiner opined that there is clear and unmistakable evidence that the Veteran's left ring finger was not aggravated during service.  The rationale is persuasive as the examiner considered the 2004 private records and entrance records.  There is no evidence of finger complaints in the service treatment records, no evidence of aggravation and no evidence of treatment for this condition after service.  The examiner noted this is consistent with X-rays in May 2013.  In all, the Board accords more evidentiary weight to the contemporaneous service records and the April 2016's VA examiner's opinion that there was no increase in severity than the lack of the Veteran's lay opinion that there was in-service aggravation.

In sum, the preponderance of the evidence is against a finding that the Veteran's preexisting Veteran's left ring finger distal interphalangeal (DIP) fracture was aggravated by service.  Therefore, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2016).  Consequently, service connection is not warranted for Veteran's left ring finger distal interphalangeal (DIP) fracture.






ORDER

Service connection for left ring finger distal interphalangeal (DIP) fracture is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


